Exhibit 10.7
 
FIRST AGREEMENT OF AMENDMENTS (the “First Agreement of Amendments”) of the Stock
Purchase Agreement (the “SPA”) executed as of July 20, 2010, by and among
Corposa, S.A. de C.V., a Mexican corporation (“Corposa”), Marpesca, S.A. de
C.V., a Mexican corporation (“Marpesca”), Holshyrna ehf, an Icelandic
corporation (“Holshyrna,” and together with Corposa, the “Shareholders”),
Vilhelm Mar Gudmundsson (“Gudmundsson”), Robert Gudfinnsson (“Gudfinnsson” and
together with Gudmundsson, the “Directors”), Oceanic Enterprises, Inc., a
California Corporation (“Oceanic”), Baja Aqua Farms, S.A. de C.V., a Mexican
corporation (the “Company” and together with the Shareholders, Oceanic and the
Directors, the “Selling Parties”), and Lions Gate Lighting Corp. (currently
named “UMAMI SUSTAINABLE SEAFOOD”), a Nevada corporation (the “Buyer”), pursuant
to the following recitals and clauses:


RECITALS


WHEREAS, a copy of the executed SPA is attached hereto as Exhibit “A” and the
parties to the SPA (the “Parties”) wish to amend such SPA pursuant to the terms
of this First Agreement of Amendments.


Hereinafter and for clarity purposes capitalized terms shall have the meaning
assigned to them in the SPA except as otherwise expressly provided herein.


NOW AND THEREFORE, the Parties have agreed on the following:


ARTICLES


ARTICLE ONE. Amendments. The Parties agree the following amendments to the SPA:


1.1.
As of the date hereof, Section 5.1 of the SPA shall be amended as follows:

 
 
“5.1 Board Matters.  Commencing on the date hereof until November 30th, 2010,
(a) the Board of Directors of the Company and Oceanic shall consist of three
members, and one of such members shall be Oli Valur Steindorsson and (b) without
the unanimous consent of the new Board of Directors, the Company shall not:
 
(i) transfer more than 10% of its total fixed assets;
 
(ii) enter into any loan, credit or similar agreements, or issue any guarantees
outside of the ordinary course of business;
 
(iii) engage in any acquisitions or enter into any joint venture agreements;
 
(iv) make investments in any Person outside the ordinary course of business;
 
(v) take action that may make it difficult in any way for any of the parties
hereto to perform their respective obligations under any of the Transaction
Documents;
 
(vi) take any action that will cause the dissolution or liquidation of the
Company or will cause it to cease operations;
 
(vii) merge with any Person; and
 

--------------------------------------------------------------------------------


 
(viii) pay any dividend, issue any stock, or repay any loans to any Person,
except as specifically permitted herein and listed on Section 5.1 of the
Disclosure Schedule or in Section 3.17 of the Disclosure Schedule.”


1.2.
In addition to the above amendments to the SPA, the Selling Parties and Buyer
agree the following:

 
 
(i)
Before November 30th, 2010 the Shareholders and Buyer, as current shareholders
of the Company, will hold and cause a shareholders’ meeting approving: (a) the
reduction of the Company´s capital stock in an amount of three million Dollars
(USD$3,000,000) or its equivalent in Mexican pesos at the exchange rate
published by the Bank of Mexico in the Official Gazette of the Federation
(Diario Oficial de la Federación) the date of the shareholder´s meeting, (b) the
reimbursement by the Company of two million Dollars (USD$2,000,000) to Corposa
and one million Dollars (USD$1,000,000) to Buyer as a result of the reduction of
the capital stock approved, and (c) the cancellation of the shares held by
Corposa and Buyer in the Company representing the stock reduced and cancelled.

 
(ii)
Buyer shall cause or guarantee that the Company is financed to meet its payments
owed to Corposa and Holshyrna deriving from capital reimbursements resolved by
the Company and its Board of Directors, as well as of debts owed by the Company
to Corposa and Holshyrna and disclosed to Buyer. To perform the foregoing, Buyer
shall also have full access to all unpledged assets of the Company to secure or
obtain any funding required pursuant to the cash flow budget of the Company
pre-approved by Buyer and Shareholders which will be in force until November 30,
2010.



ARTICLE TWO. Entire Agreement. Except as expressly amended by virtue of this
First Agreement of Amendments, the Parties hereby agree that the remaining terms
and conditions of the SPA and its exhibits and schedules shall be and remain in
full force and effect. The execution of this First Agreement of Amendments
implies no performance or extinguishment of the SPA.


ARTICLE THREE. Notices. Any communication between the Parties under this First
Agreement of Amendments shall be made pursuant to the terms and conditions of
the SPA.
 
ARTICLE FOUR.  Applicable Law and Jurisdiction.
 
(a) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement in connection with the Transactions Documents
involving the Company and its Subsidiaries shall be governed by and construed
and enforced in accordance with the internal laws of Mexico, without regard to
the principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in Guadalajara, Jalisco, Mexico and all parties hereto expressly
waive any other forum or jurisdiction that may apply or correspond to them by
virtue of law, their current or future domiciles or due to any other
cause.  Each party hereby irrevocably and waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If either party shall commence an action or proceeding
to enforce any provisions of this Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
2

--------------------------------------------------------------------------------


 
(b) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement in connection with the Transactions Documents
involving Oceanic and its Subsidiaries shall be governed by and construed and
enforced in accordance with the internal laws of California, United States of
America, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in San Diego, California and all parties
hereto expressly waive any other forum or jurisdiction that may apply or
correspond to them by virtue of law, their current or future domiciles or due to
any other cause.  Each party hereby irrevocably and waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.  If either party shall commence an action
or proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.




[Signature Page to Follow]


3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and effective as of September 24th, 2010.



 
BAJA AQUA-FARMS, S.A. DE C.V.
               
 
By:
                   

 
OCEANIC ENTERPRISES INC.
               
 
By:
                   

 
CORPOSA S.A. DE C.V.
               
 
By:
                   

  HOLSHYRNA ehf                
 
By:
                            VILHELM MAR GUDMUNDSSON                          
ROBERT GUDFINNSSON              

 
(UMAMI SUSTAINABLE SEAFOOD formerly named “LIONS GATE LIGHTING CORP.”)
               
 
By:
                   

 
4

--------------------------------------------------------------------------------

